BROWN, J.
(dissenting). The policy, as originally written, provided for the payment of premiums annually. Before it was delivered, and at the request of the insured, it was returned to the *270company to be changed so as to provide for the payment of premiums quarterly. It is not clear from the record whether the policy was entirely rewritten or whether the change as to the manner of premium payments was made by adding to the original policy the provision for quarterly payments, but, if a new policy, it was in all respects identical with the original one, with the added provision at the foot of the policy, signed by an authorized officer of the insurance company. This provision reads as follows:
“In lieu of the annual premiums due on this policy, there shall be substituted quarterly premiums of $44.05, including double indemnity and disability premiums, payable on each 18th day of April, July, October, and January.”
When the policy was first delivered to- the insured, it contained this substitution made at his request. These quarterly payments by agreement of the parties were substituted for, and took the place of, the provision for annual premiums, so that the insurance contract, so far as it related to premiums in reality and in the contemplation of the parties, is in substance:
“This insurance is granted in consideration of the payment in advance of $44.05, and of the payment quarterly thereafter of a like sum upon each i-8th day of April, July, October, and January, until twenty full years’ premiums shall have been paid, or until the prior death of the insured.”
As applied to this policy, the provisions of section 1421, R. C. 1919, mean that the acknowledgment of the receipt of the $44.05 is conclusive evidence that that amount has been paid, so that the policy, when delivered, would have been in force, although the 'first quarterly premium had not in fact been paid.
The failure of the insured to pay the July premium, which was due and delinquent at the time of his death on September 17th, caused- the policy to lapse, and the judgment and order denying a new trial should be reversed.